 In the Matter Of UNITED STATES RUBBER COMPANYandSYNTIIEETIoRUBBER WORKERS LocAL 23438, A. F. OF L.In the Matter of UNITED STATES RUBBER COMPANYandUNITED RUBBERWORKERS OF AMERICA, C. I. O.Cases Nos. R-5864 and R-4865, respectively.-Decided September 14,1943Mr. G. A. Graham,,of Institute,W. Va.,Mr. Charles H. Parcells,ofNew York City, andMr. N. Gibson Madge,of Charleston, W. Va., forthe Company.Mr. Martin C. Bowles,of Charleston, W. Va., for Local 23438.Mr. H. R. Lloyd,of Akron, Ohio, andMr. Carl F. Swartz,ofCharleston,W. Va., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Synthetic Rubber WorkersLocal 23438, A. F. of L., herein called Local 23438, and United RubberWorkers of America, C. I. 0., herein called the United, alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of United States Rubber Company, Institute, WestVirginia, herein called the Company, the National LaborRelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before Thomas E. Shroyer, Trial Examiner. Saidhearing was held at Charleston, West Virginia, on August 11, 1943,The Company, Local 23438, and the United appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.52 N. L.R. B., No. 99.587 588 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited States Rubber Company is a New Jersey corporation oper-ating a plant at Institute, West Virginia, with which we are hereconcerned, where it is engaged in the manufacture of synthetic rub-ber.The Institute plant has an annual production schedule callingfor 90,000 long tons of synthetic rubber, valued at $30,000,000.Mostof the synthetic rubber is shipped to points outside the State of WestVirginia.II. THE ORGANIZATIONS INVOLVEDSynthetic Rubber Workers Local 23438 is a labor organization af-filiated with the American Federation of Labor, admitting to mem-bership employees of the Company.United Rubber Workers of America is a labor organization affil-iated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize Local 23438 or the United as theexclusive collective bargaining representative of any of its employeesuntilthey are certified by the Board.Statements of a Field Examiner of the Board and the Trial Exam-iner, introduced into evidence at the hearing, indicate that Local23438 and the United each represents a substantial number of em-ployees in the production and maintenance unit hereinafter foundto be appropriate, and that the United represents a substantial num-ber of employees in the guard unit.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.1 The Field Examiner reported that Local 23438 presented 204 membership applicationcards bearing apparently genuine signatures of persons whose names appear on a currentpay'roll of the Company for the production and maintenance employeesThe Trial Exam-ler reported that the United presented 121 authorization cards bearing apparently genuinesignatures of persons on a current pay roll of the Company for the production and main-tenance employees.There are approximately 383 employees in the production and mainte-nance unitThe Field Examiner also reported that the United presented 36 membershipapplication cards bearing apparently genuine signatures of persons whose names appearon a current pay roll of the Company for its guards.Local 23438 does not claim to repre-sent any of the guards.There are approximately 70 employees in the guard unit. UNITEDSTATES RUBBERCOMPANY589IV. THE APPROPRIATE UNITSLocal 23'438 and the United contend that all employees at the In-stitute plant of the Company, including unskilled non-confidentiallaboratory employees, but excluding supervisory, office; and plant-protection employees, constitute an appropriate unit.The United,in addition, urges that all plant-protection employees, excluding thecaptain, lieutenants, and sergeants, constitute an appropriate bargain-ing unit.The Company took no position with respect to the scope ofthe units.Evidence introduced at the hearing discloses that the em-ployees claimed by Local 23438 and the United constitute' well-defined-homogeneous groups.'Accordingly, we find that a unit of plant-pro-tection employees and a unit of the remaining employees are appro-priate.The only controversy with respect to the production and mainte-nance unit concerns unskilled non-confidential laboratory employees.Local 23438 and the United would include such employees in the unit,while the Company would exclude them. Such persons are non-tech-nical employees and are classified as analysts or sample boys.Therecord indicates that their duties are closely allied with those of theproduction and maintenance employees.Accordingly we shall includethem in the unit.-We find that all employees at the Institute plant of the Company,including unskilled non-confidential laboratory employees, but ex-cluding office and plant-protection employees, laboratory employees,and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.We find that all plant-protection employees at the Institute plant ofthe Company, excluding the captain, lieutenants, sergeants, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by means of elections by secret ballot amongthe employees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesRubber Company, Institute, West Virginia, elections by secret ballot-shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among:(1)The employees in the production and maintenance unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by Synthetic Rubber Workers Local 23438, affiliated withthe American Federation of Labor, or by United Rubber Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.(2)The employees in the plant-protection unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby United Rubber Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Elections.